Citation Nr: 1638054	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for tension headaches.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to May 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran presented testimony before the undersigned Veterans Law Judge in a July 2016 Travel Board hearing.  A transcript of the hearing has been associated with the record.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary to afford the Veteran adequate examinations.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Veteran claims his right knee disorder, low back disorder, and headaches are related to an in-service incident where he sustained trauma to those areas while jumping from an airborne helicopter.  At the July 2016 Board hearing, the Veteran testified that he was carrying approximately 120 pounds of gear when he jumped out of a helicopter that was hovering approximately four feet above the ground.  His right knee buckled when he landed, causing him to fall, and his equipment to hit his lumbar spine and head.  EL, a fellow service-member, submitted statements in September 2010 and July 2016.  EL described serving with the Veteran from June 1990 until May 1992 in Iraq.  He described witnessing the Veteran injuring his right knee, low back, and head when jumping out of an airborne helicopter during an operation.  An August 2011 Gulf War examination was conducted.  The examiner diagnosed degenerative arthritis of the right knee, a lumbar strain, and tension headaches.  The examiner only opined regarding whether the diagnosed disorders were related to his Gulf War service, not to any other incident of service.  Accordingly, remand is required.  

Although the Veteran was scheduled to appear for examinations of these conditions in May 2014, he did not appear.  However, it appears that notice may have been sent to an erroneous address (although it is unclear as the file only contains the notice of scheduling from VHA and not the letter sent to the Veteran), because the statement of the case was sent one month later to a different address.  Additionally, the Veteran again did not appear for examinations scheduled for unrelated claims in 2016.  Again, the notice letter is not in the file, but the VHA notice appears to indicate yet another address.  Mail sent to the Veteran in September r2016 was returned.  Thus, the Board finds that the AOJ must attempt to confirm the Veteran's address, to include by conducting searches, attempting to contact the Veteran by phone, and by contacting the Veteran's representative.  Thereafter, examinations shall be scheduled.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Attempt to verify the Veteran's address.  Conduct searches, attempt to contact the Veteran via the telephone, and contact the Veteran's representative in order to confirm the address.  All efforts must be documented for the claims file.  Efforts must continue until it is determined that further attempts to obtain the address are futile.

3.  Thereafter, contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of a right knee disorder and lumbar spine disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the right knee disorder and/or lumbar spine disorder had onset in, or were otherwise caused by active military service.  

The examiner must address the following:  1) the Veteran's service treatment records (STRs); and 2) the allegation that his current disorder is due to his right knee and lumbar spine disorders are due to his knee locking upon landing from jumping out of a hovering helicopter while wearing approximately 120 pounds of equipment, and that his lumbar spine disorder is due to sustaining an injury after being struck in the lumbar spine by heavy equipment in the same incident.  See May 2012 statement and July 2016 Board hearing transcript.  

The examiner must presume that the Veteran's statements are competent for purposes of this examination, as the Veteran was a medical corpsman during service.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must presume that the Veteran's statements are competent for purposes of this examination, as the Veteran was a medical corpsman during service.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches had their onset in, or are otherwise caused by, by active service.  

The examiner must address the following:  1) the Veteran's STRs; and 2) the Veteran's testimony describing sustaining a head injury after being struck by heavy equipment in the back of the head when he jumped out of a hovering helicopter during his military service.  See May 2012 statement and July 2016 Board hearing transcript.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

